Title: Statement IV: [Quarterly Statement of Cash in the Hands of the Treasurer], 13 February 1793
From: Hamilton, Alexander
To: 

Quarterly Statement of Cash in the Hands of the Treasurer of the United states, for the Year 1791. 


Balance of Cash in my hands the 30th of June 1791, see below

533.638. 24


Balance of Cash in the Bank of North America
428.200.17.



Ditto
New York
92.680.77.



Ditto
Massachusetts
2.226.76



Cash paid on account of Contingent expenses
490.54



The[o]dosius Fowler & Company’s Note
 10.000.  






533.638. 24


From the 1st of January to the 30th. June, two quarters.




Balance of Cash in my hands the 30th of September 1791, See below

622.233. 99


Cash in the Bank of North America
136.830.38.



Ditto
New York
465.926.94.



Ditto
Maryland
31.391.78.



Ditto
Massachusetts
 28.084.89.






622.233. 99.


Balance of Cash in my hands the 31st of December, 1791, see below

953.862. 75.


Cash in the Bank of the United States
133.000.



Ditto
North America
471.972.28.



Ditto
New York
224.677.35.



Ditto
Massachusetts
65.578.22.



Ditto
Maryland
50.665.29



Ditto
Providence
  7.969.61.






953.862. 75.


The previous sickness, and afterwards the death of Mr. Eveleigh the last Comptroller, which happened on the 15th of April 1791, occasioned an accommodation between the Secretary of the Treasury and the Bank of North America, with respect to a number of Warrants, which were not countersigned; the Bank agreeing to pay them, and retain them in its possession, till the appointment of a Comptroller, when they could be regularly countersigned, and charged to my account. This caused an agreement with the Comptroller, that the two first quarters of the year 1791 might be included in one account, in order that the different Offices in the Treasury Department should correspond in their balances.

Samuel Meredith, Treasurer of the United States
Treasury of the United States.

